SEYMOUR, Circuit Judge.
This action was brought by James P. Johnson, as equity receiver on behalf of the claimants of Chilcott Commodities Corporation and various other entities, to recover amounts paid to investors in excess of their contributions. The district court granted defendant investors’ motions to dismiss. Johnson v. Studholme, 619 F.Supp. 1347 (D.Colo.1985). The receiver has appealed.
We affirm substantially for the reasons given by the trial court. We are not persuaded that any of the arguments made on appeal by the receiver undermine the conclusions reached by that court.
AFFIRMED.